Citation Nr: 1421569	
Decision Date: 05/13/14    Archive Date: 05/21/14

DOCKET NO.  09-09 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to cervical and thoracic spine disorders, to include degenerative joint disease.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel






INTRODUCTION

The Veteran had active military service from March 1968 to October 1979.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In March 2011 and January and August 2012, the Board remanded the Veteran's case to the RO via the Appeals Management Center (AMC) in Washington, D.C., for further development.

Then, in January 2014, the Board requested a medical opinion, pursuant to 38 U.S.C.A. § 7109 and as set forth in a designated Veterans Health Administration (VHA) Directive, in response to the appellant's claim of entitlement to service connection for cervical and thoracic spine disorders, including degenerative joint disease.  See 38 U.S.C.A. § 7109(a) (West 2002) and 38 C.F.R. § 20.901 (2013).  See generally Wray v. Brown, 7 Vet. App. 488, 493 (1995).  A VHA medical opinion was rendered in February 2014. 


FINDING OF FACT

Cervical and thoracic spine disorders, diagnosed as disc disease/degenerative joint disease deformities, were incurred during the Veteran's active military service.


CONCLUSION OF LAW

The criteria for service connection for cervical and thoracic spine disorders, including degenerative disc and joint disease, have been met.  38 U.S.C.A. §§ 1110, 1131, 1137 (West 2002); 38 C.F.R. § 3.303 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013), VA has certain obligations to notify and assist the appellant.  Given that this decision grants the claim on the appeal for service connection for cervical and thoracic spine disorders, including degenerative disc and joint disease, an exhaustive analysis of VA's attempt to comply with these statutes is not in order. 

Under 38 U.S.C.A. §§ 1110 and 1131; 38 C.F.R. § 3.303, a veteran is entitled to disability compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); but see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (to the effect that the theory of continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a)). 

Certain chronic diseases, including arthritis, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013). 

To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  This is a direct service connection theory of entitlement.

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990

The Veteran seeks service connection for cervical and thoracic spine disorders, including degenerative joint disease.  He contends that the disorders are due to active service.  During an October 2012 VA examination, he gave a history of lifting and moving heavy mortar shells in service.

Service treatment records show treatment for back pain in April and December 1970, diagnosed as back sprain.  Neck pain was diagnosed as myositis in March 1976.  The Veteran's service records show that he served as an infantryman for over 11 years.

The post service evidence includes private medical records, dated in April 2006, reflecting findings of a magnetic resonance image (MRI) that showed multi-level spondylosis and thoracic myelopathy.  Acute myelopathy was noted.  The Veteran underwent spinal cord decompression.  Discharge diagnoses included multi-level spinal degenerative disk disease with spondylosis and spinal cord compression with thoracic myelopathy.

A VA examiner diagnosed degenerative disc disease in March 2007.

As discussed above, upon review of the evidence in this case, in January 2014, the Board sought an opinion from a VHA medical expert as to whether it was at least as likely as not (a 50 percent or higher degree of probability) that the Veteran had a cervical or thoracic spine disorder (or arthritic condition) that had its clinical onset in service or was otherwise (in whole or part) related to active duty.

In a lengthy February 2014 opinion, the VHA physician, a neurosurgeon, noted his review of the Veteran's medical records, and opined that the Veteran's military infantry years and its physical challenges was a "significant contributing factor" to the Veteran's ultimate thoracic myelopathy, secondary to spinal cord compression resulting from ligamentum flavum calcification and hypertrophy (an acquired arthritic degenerative process) that caused paraparesis and required surgical intervention.  The examiner concluded that, if the Veteran was in the infantry for 4-5 years, then a minimum 30 percent apportionment to his military physical stresses was reasonable.

The neurosurgeon explained that acquired degenerative disc disease/degenerative joint disease deformities caused the Veteran's acute neurological decline.  These degenerative acquired changes occurred in the general population and can be accelerated, exaggerated, exuberant, and more severe in individuals who had a very physically demanding history that included military responsibilities such as routinely, over the years, carrying heavy packs, ammunition, weapons, a range of equipment, while working and maneuvering in an awkward, non-ergonomic position, and extreme environmental conditions.  

The VHA physician commented that it would be most probable that the Veteran carried heavy packs and equipment in a variety of challenging terrains in service that caused chronic repetitive injuries.  Some of these degenerative joint changes could culminate to a dimension large enough to compress the spinal cord as in this case.  In those individuals that engage in protracted demanding physical requirements, it can initiate a robust response in the development of osteophytes ("bony spurs" that can compress neural structures and cause injury).  According to the medical specialist, it was the (Veteran's) thoracic problem that was more than one expected with the arthritic process.  The VHA physician opined that the requirements of the Veteran's infantry years had to be respected and placed into the equation of disability etiologies.  

The VHA neurosurgeon further stated that the Veteran was exposed to an extraordinary stress as a condition of being an infantryman for a duration of greater than three years or more.  Thus, his ultimate thoracic myelopathy, secondary to spinal cord compression resulting from ligamentum flavum, calcification and hypertrophy (an acquired arthritic degenerative process) was so exuberant that it caused paraparesis that required surgical intervention.  

Here, the medical evidence is in equipoise.  While the VHA examiner's opinion supports a link between the Veteran's current cervical and thoracic degenerative disc disease/degenerative joint disease and his active military service, March and October 2012 VA examiners offered negative opinions.  

Given the medical expertise of the VHA examiner, that associates the Veteran's cervical and thoracic degenerative joint and disc disease to military service, the Board is persuaded that the evidence supports the Veteran's claim and service connection may be granted.  As such, affording the Veteran all benefit of the doubt, service connection for cervical and thoracic disorders, including degenerative disc and joint disease, as incurred during active military service, is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. § 3.303.
 

ORDER

Service connection for cervical and thoracic disorders, including degenerative disc disease and degenerative joint disease, is granted.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


